DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Reason for Allowance following Applicant’s response to the Non-Final Action dated September 28, 2021. Claims 1, 3-5, 7-9, 11 and 13-15 are now allowed.

Reasons for Patent Eligibility under 35 U.S.C. § 101
Claim 1 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. The claims as a whole implements certain methods of organizing human activity (e.g. fundamental economic practices and business relations) in a specific manner that necessarily rooted in computer technology and limits the abstract idea of estimating effort and full time equivalents (FTEs) for multi-application support engagements into the practical application by utilizing a feedback loop to re-baseline productivity. For at least these reasons, Examiner finds the claim is not direct to an abstract idea. Claims 9 and 15 are eligible for similar reasons as claim 1. Thus claims 1, 3-5, 7-9, 11 and 13-15 are eligible. 




Reasons for Patent Eligibility under 35 U.S.C. § 103
The 35 U.S.C. 103 rejection of the independent claims are removed in light of Applicant’s Amendments and Remarks filed March 01, 2021, in particular pg.  21-22 regarding the Bhattacharyya and Parthasarthy references. Examiner analyzed claim 1 (similarly claims 9 and 15) in view of the prior art on record and found not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. Claims 1, 3-5, 7-9, 11 and 13-15 are allowed.

The prior art of record does not teach or fairly suggest:
(Claim 1), “… wherein the FTE count estimation is refined, by analyzing actual data that is collected using a feedback loop at the end of a specified time period… and wherein the actual data collected includes overall ticket volume, complexity distribution of tickets, productivity impacting factors, effort adjustment factors, bundling criteria along with actual effort…”

Riley et al. (US 20020123983 A1) teaches an invention pertaining to reporting and resolving problems and incidents with computer usage by way of a help desk. The invention also pertains to technical support help desks, functional help desks, and call centers for areas other than computers and computer-related functions (see par. 0002). In Riley, the Service Desk can form a useful feedback loop from the end users to the web designers and developers. Information collected by the Service Desk should be shared with other interested groups such as the authors of the web site (content management). This activity is enabled by the availability of web-site management tools, which allow detailed web-site usage analysis to be performed. This information can be invaluable to, for example, a marketing department interested in assessing the success of new web-site contents/products (see par. 0254). 

However Riley nor Zanglongo, singular or in combination teaches the specific case of refining the FTE count estimation by analyzing overall ticket volume, complexity distribution of tickets, productivity impacting factors, effort adjustment factors and bundling criteria along with actual effort, that is collected using a feedback loop. 

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 









Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Tekin et al. (CA 2564882 A1) – The present invention provides a workforce requirements management system and method that determines future demand for service related transactions or activity and optimizes the planning of workforce to meet the future demand.

Westerfeld et al. (US 20090319316 A1) – The present invention relates to information technology (IT) systems and more specifically, to methods and apparatus for building and maintaining accurate Business Service Models for such systems.

Lubrecht et al. (US 20060161879 A1) – A method of instructing at least one operator in a best practices implementation of a standards facility for managing at least one standard in an information technology (IT) environment comprising a plurality of standards to be managed, the IT environment being managed in accordance with at least some aspects of the Microsoft Operations Framework (MOF), the at least some aspects of the MOF comprising a change management service management function (SMF) that documents, assesses the impact of, approves, schedules and reviews changes in the IT environment and a configuration management SMF that identifies and documents components of the IT environment and relationships between them. The method comprises an act of: (A) instructing the at least one operator to treat the at least one standard as a configuration item so that changes to the at least one standard are managed in accordance with the change management SMF and so that the at least one standard is tracked in accordance with the configuration management SMF.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624